
	

113 HR 5433 IH: Stop Funding Terrorism Act
U.S. House of Representatives
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5433
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2014
			Mr. Stockman (for himself and Mr. Perry) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To prohibit certain assistance to the Palestinian Authority.
	
	
		1.Short title
			This Act may be cited as the Stop Funding Terrorism Act.2.Prohibition on foreign assistance(a)In generalExcept as provided under subsection (b) and notwithstanding any other provision of law, no amounts
			 may be obligated or expended to provide any direct United States
			 assistance, loan guarantee, or debt relief to the Palestinian Authority,
			 or any affiliated governing entity or leadership organization.(b)ExceptionThe prohibition under subsection (a) shall have no effect for a fiscal year if the President
			 certifies to Congress during that fiscal year that the Palestinian
			 Authority has—(1)formally recognized the right of Israel to exist as a Jewish state;(2)publicly recognized the state of Israel;(3)renounced terrorism;(4)purged all individuals with terrorist ties from security services;(5)terminated funding of anti-American and anti-Israel incitement;(6)publicly pledged to not engage in war with Israel; and(7)honored previous diplomatic agreements.3.Effective dateThe prohibition under section 2 shall take effect on the date of the enactment of this Act.
